IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                         NO. WR-77,627-02


                          IN RE ETHAN WAYNE HORTON, Relator


                   ON APPLICATION FOR A WRIT OF MANDAMUS
                 CAUSE NO. 1087158-B IN THE 179TH DISTRICT COURT
                              FROM HARRIS COUNTY


       Per curiam.

                                             ORDER


       Relator has filed a motion for leave to file a writ of mandamus pursuant to the original

jurisdiction of this Court. In it, he contends that he filed an application for a writ of habeas

corpus in the 179th District Court of Harris County, that more than 35 days have elapsed, and

that the application has not yet been forwarded to this Court. The District Court entered an order

designating issues on April 22, 2013.

       Respondent, the Judge of the 179th District Court of Harris County, shall file a response

with this Court by having the District Clerk submit the record on such habeas corpus application.

In the alternative, Respondent may resolve the issues set out in the order designating issues and
                                                                                                -2-

then have the District Clerk submit the record on such application. In either case, Respondent’s

answer shall be submitted within 30 days of the date of this order. This application for leave to

file a writ of mandamus will be held in abeyance until Respondent has submitted his response.



Filed: June 24, 2015
Do not publish